                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                  AUGUSTA DIVISION


JOYCE ELAINE WHITAKER,

             Plaintiff,

       V.                                              CV 118-045


ANDREW SAUL,Commissioner ofSocial
Security Administration,

             Defendant.



                                       ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

AFFIRMS the Commissioner's final decision, CLOSES this civil action, and DIRECTS

the Clerk to enter final judgment in favor ofthe Commissioner.

       SO ORDERED this              day of August, 2019, at Augusta, Georgia.




                                                                   l¥ JUDGE
                                                    JTATES DISTRICT COURT
                                                  iRN DISTRICT OF GEORGIA
